Citation Nr: 1402587	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  13-18 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's request to reopen a previously denied claim for entitlement to service connection for PTSD.  


FINDINGS OF FACT

1.  In an August 2008 rating decision, the RO denied service connection for PTSD; the Veteran did not submit a notice of disagreement and new and material evidence was not received during the relevant appeal period. 

2.  Evidence associated with the claims file since the August 2008 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for PTSD.

3.  The evidence of record establishes that the Veteran has PTSD which is attributable to his in-service stressor.


CONCLUSIONS OF LAW

1.  The August 2008 rating decision, in which the RO denied service connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  As evidence pertinent to the claim for service connection for PTSD, received since the RO's August 2008 denial, is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 

3.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In August 2008, the RO denied entitlement to service connection for PTSD.  The Veteran was informed of the decision by a letter dated later that month, but the Veteran did not submit a notice of disagreement and new and material evidence was not received during the relevant appeal period.  The RO's August 2008 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. §§ 20.302, 20.1103 (2008).

The evidence of record for the August 2008 rating decision consisted of VA treatment records, service personnel records, service treatment records, a VA examination, and a VA memorandum record verifying an in-service stressor.

The basis for the RO's August 2008 denial was that there was no evidence of current PTSD.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the RO's August 2008 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In February 2011, the Veteran submitted a request to reopen statement a claim for service connection for PTSD and attached a January 2011 private medical record that diagnosed the Veteran with PTSD.  This evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim, specifically the existence of a current disability.  Therefore it is new and material, and reopening the claim for service connection for PTSD is warranted.  The Board will now address the reopened claim on the merits.


II.  Service Connection for PTSD

Service connection may be granted for disability due to a disease or injury which was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).  The Court has held that:

[w]here it is determined, through recognized military citations or other supportive evidence, that the Veteran was engaged in combat with the enemy and the claimed stressors are related to such combat, the Veteran's lay testimony regarding claimed stressors must be accepted as conclusive as to their actual occurrence and no further development for corroborative evidence will be required, provided that the Veteran's testimony is found to be "satisfactory," e.g., credible, and "consistent with the circumstances, conditions, or hardships of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.

Furthermore, if the claimant did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Prior to the Veteran's claim, effective July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39843 (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Historically, the Veteran served on active duty in the United Stated Army from October 1966 to July 1968.  His report of separation, Form DD 214, revealed that he served in the 205th Ord platoon.  The report also noted that he had eleven months and twenty five days of foreign and/or sea service in the U.S. Army, Pacific Command.  The Veteran's military personnel file shows he was deployed to the Republic of Vietnam (RVN) from July 22, 1967 to July 21, 1968, and was assigned to the 205th Ord platoon from August 5, 1967 to July 13, 1968.  Although there is no indication that the Veteran was awarded decorations evidencing combat, his personnel records show that he participated in the Vietnamese Counteroffensive Phase III.

The Veteran claims an in-service stressor has caused his current PTSD.  Specifically, he claims that in January 1968, his company was based in Chu Lai during the Tet Offensive, wherein a few mortar rounds aimed at an adjoining airfield fell short and exploded inside the camp. 

As the Veteran is not shown to have participated in combat, the Veteran's assertions of service stressors are not sufficient to establish their occurrence.  Additionally, while the Veteran's claimed in-service stressor is related to the Veteran's fear of hostile military or terrorist activity, a VA psychiatrist or psychologist or psychiatrist or psychologist with whom VA has contracted has not confirmed that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Rather, in this case, an in-service stressor must be established by official service records or other credible supporting evidence.  See 38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen, 10 Vet. App. at 128 (1997); Doran, 6 Vet. App. at 283. 

The record contains a June 2008 memorandum from VA personnel that states that, although unable to verify if the Veteran participated in hostile activity, official records verify that his platoon was located at Chu Lai, RVN during the Tet Offensive.  The Veteran's service treatment records show treatment at the 2nd Surgical Hospital APO 96374 in January 1968.  Official records verify the 2nd Surgical Hospital APO 96374 was located at Chu Lai, RVN from at least November 1967 to October 1968.  Official records verify that Chu Lai, RVN was attacked on January 31, 1968 (Tet Offensive).  The evidence of record thus supports the Veteran's claimed in-service stressor.

As the claimed in-service stressor is confirmed, the remaining questions for consideration are whether the Veteran has a PTSD diagnosis and whether a link exists between the current symptomatology and the in-service stressor.  See 38 C.F.R. § 3.304(f)

The Veteran submitted a January 2011 record of a private psychological evaluation which included a diagnosis of PTSD that conforms with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  Under Axis IV of the diagnosis, for psychosocial or environmental problems that may affect the diagnosis, the evaluator noted "Combat stressors during Vietnam."  A mental status examination noted an agitated mood, restricted affect, and narrative that was not always linear.  

The January 2011 evaluator found the following: the Veteran experienced traumatic events, specifically, coming under enemy fire at Chu Lai during the Tet Offensive in January 1968, that involved death and serious injury to others; he felt threatened by death himself and responded to those events with fear and horror; he re-experiences the traumatic events as intrusive thoughts and nightmares; he avoids stimuli associated with the trauma and general numbing as evidenced by his avoidance of conversations about his military service and his isolating behaviors; he demonstrates increased arousal, as difficulty staying asleep, hypervigilance, and exaggerated startle response; his symptoms have lasted longer than one month; and his symptoms have caused clinically significant impairment in his occupational, social and personal life.  The evaluator concluded that the Veteran's PTSD symptoms of hypervigilance and isolating behaviors severely compromise his ability to sustain work or social relationships, and assigned a global assessment of functioning (GAF) score of 39.

The Veteran continued to receive psychological treatment from the same provider from December 2010 through at least April 2011.  The record contains an April 2011 psychological evaluation continuing the original diagnosis of PTSD and assigning a GAF score of 37.  The record notes that the Veteran continued to be affected by PTSD symptoms in all areas of his life; sleeping poorly with disturbing nightmares; more intrusive thoughts; hypervigilance including in parking; checking doors and locks at night; and experiencing triggering memories of Vietnam from seeing pictures of tsunami victims on the news.  The Board notes some discrepancy regarding notes made under the diagnosis section.  Specifically, the record notes multiple events of sexual harassment in military and a recent marital separation, neither of which appear to be relevant to this Veteran, as he has never married and has a conceded stressor of experiencing incoming mortar fire during the Tet Offensive.  However, the narrative portions of the report are in line with the prior psychological report and the other evidence of record, and continue to support a diagnosis of PTSD as due to his traumatic experiences in Vietnam.

The Veteran was afforded a VA examination for his PTSD in May 2011.  The examiner noted that the Veteran underwent a previous VA examination in July 2008 where he was found to not meet the criteria for a PTSD diagnosis, and underwent an initial evaluation with a private psychologist in December 2010 where he received a diagnosis of PTSD.  The examination report noted the Veteran's in-service history of being assigned to a supply station which came under attack in January 1968, and the Veteran's report that he dove into a bunker during incoming mortar fire.  The examiner noted that the Veteran's psychosocial functioning was outside the norm in that he had little interest in forming relationships with people and prefers to be alone.  He opined that this relationship style is deeply ingrained and causes the Veteran no distress, and noted that the Veteran denied feeling lonely or unhappy with his lifestyle.  Following a mental status examination, the report concluded with a diagnosis of personality disorder with schizoid and paranoid features, and assigned a GAF score of 70.  

The VA examiner opined that the Veteran's claimed stressors are relatively mild in nature.  He stated that the Veteran has occasional nightmares and memories about Vietnam which cause him little to no distress, and opined that the Veteran's hypervigilance and detachment from people are long-standing traits that appear to be a feature of his personality style rather than an effect of traumatic stress.  The examiner also noted that the Veteran is suspicious and mistrustful of people in general, and the only people he trusts are his two brothers.  He wrote that the Veteran thinks people may be plotting against him, is hypervigilant in public and sits in the back row at church so he can watch everyone and be close to the door.  The Veteran was also noted to screen all his calls and usually not answer the phone.  The examiner noted that these behaviors have been present most of the Veteran's adult life.  He stated that the Veteran has been able to function successfully in all life domains except for forming close interpersonal relationships, stating that the Veteran is not at all troubled by his solitary lifestyle.  He concluded that, at best, the Veteran demonstrates mild sub-syndromal symptoms of PTSD that do not meet the full criteria for a diagnosis. 
    
Based on the evidence above, the Board finds that service connection for PTSD is warranted.  The Veteran's personnel records and the June 2008 VA memorandum confirm his in-service stressor.  Moreover, the Veteran's private psychologist provided a current PTSD diagnosis and related such symptomatology to the in-service stressor.  

In so finding, the Board acknowledges that the May 2011 VA examiner found that the Veteran did not have PTSD.  However, the examination report is internally inconsistent in that the examiner responded "yes" to the question, "does the Veteran meet the DSM-IV criteria for a diagnosis of PTSD, but then added a comment that in the examiner's opinion, the Veteran does not meet the full criterion for a diagnosis of PTSD.  The examiner also opined that the Veteran's psychiatric symptoms of hypergivilance and detachment from people were due to the Veteran's personality style rather than an effect of in-service exposure to trauma; diagnosing a personality disorder with schizoid and paranoid features.  However, the Board notes that in a VA examination report from July 2008, the Veteran reported socializing with some neighbors and classmates; stating that he might see someone every few days and had some close friends.  The May 2011 VA examiner did not account for this evidence indicating that the Veteran's detachment from people may have been a new development.  For these reasons, the Board finds the May 2011 VA examination report less probative than other medical evidence of record.

Under these circumstances, the Board finds that the evidence is at least in equipoise as to whether the Veteran has PTSD that is related to his traumatic experiences in service.  The record contains a current PTSD diagnosis, a confirmed combat stressor, and competent medical evidence linking the current PTSD to the in-service stressor.  The benefit-of-the-doubt must therefore be accorded the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  Service connection for PTSD will therefore be granted.  


ORDER

Service connection for PTSD is granted.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


